

117 HRES 636 IH: Directing the Committee on Ethics of the House of Representatives to carry out a pilot program under which the leadership of the House shall utilize body-worn cameras and ensure that the cameras are activated while carrying out official leadership business.
U.S. House of Representatives
2021-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 636IN THE HOUSE OF REPRESENTATIVESSeptember 14, 2021Mr. Gosar submitted the following resolution; which was referred to the Committee on House AdministrationRESOLUTIONDirecting the Committee on Ethics of the House of Representatives to carry out a pilot program under which the leadership of the House shall utilize body-worn cameras and ensure that the cameras are activated while carrying out official leadership business.1.Utilization of body-worn cameras by House leadership(a)Pilot programThe Committee on Ethics of the House of Representatives shall carry out a pilot program under which—(1)each Member who is the head of a House leadership office shall utilize a body-worn camera and ensure that the camera is activated while the Member is carrying out the official business of such office; and(2)the footage recorded by the camera is made available online to the public.(b)RegulationsThe Committee on Ethics of the House of Representatives shall promulgate such regulations as may be necessary and appropriate to carry out the pilot program under this section.(c)Period of programThe pilot program under this section shall be in effect during the One Hundred Eighteenth Congress.(d)House leadership office definedIn this resolution, the term House leadership office means, with respect to a session of Congress, any office for which the appropriation for salaries and expenses of the office for the fiscal year during which any portion of the session occurs is provided under the heading House Leadership Offices in the Act making appropriations for the Legislative Branch for the fiscal year.